Order entered February 22, 2017




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-17-00095-CV

                         IN THE INTEREST OF J.E.P., A CHILD

                     On Appeal from the 256th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-15-07681

                                           ORDER
       Before the Court is the Dallas County District Clerk’s request for an extension of time to

file the clerk’s record. The sealed clerk’s record was filed today, therefore the request is

DENIED as moot.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE